—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 2, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as a general manager for a food service when, after receiving a written warning, he again left an office safe in the “day lock” position in violation of the employer’s policy. Given claimant’s demonstrated failure to comply with the employer’s established policies and procedures and the circumstances surrounding his termination, we find there to be substantial evidence supporting the Unemployment Insurance Appeal Board’s ruling that he is disqualified from receiving unemployment insurance benefits due to misconduct (see, Matter of Derian [Sweeney], 239 AD2d 722).
Claimant’s remaining contentions, including his claim of abuse of discretion by the Administrative Law Judge in reopening the matter following the employer’s initial default (see, Matter of Scott [New York City Dept. of Personnel — Commissioner of Labor], 265 AD2d 777), have been examined and found to be similarly unpersuasive.
Cardona, P. J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.